Per Curiam.

The common pleas must be their own judges, upon the circumstances before them, whether they will set aside a default upon the merits. This is so much a matter of discretion, that we w ill not interfere by mandamus. The granting or refusal of such an application, is governed by no fixed principles. No positive rule of law has been violated by the court below; nor can we fix bounds to their discretion upon this subject.
Besides; upon the circumstances disclosed here, we rather think we should have set aside the default, in question on our own rules of practice. But upon this we give no opinion.
Motion denied.